OPINION
{¶ 1} William Stonebreaker entered a plea of no contest to escape, a second degree felony, and was sentenced to an agreed upon six-year sentence.
 {¶ 2} Stonebreaker appealed and counsel was appointed to prosecute the appeal. On December 1, 2006, appointed appellate counsel filed anAnders brief pursuant to Anders v. California 386 U.S. 738 (1967), wherein he represented that after review of the record, he was *Page 2 
unable to locate any arguably meritorious issues for our review.
 {¶ 3} By magistrate's order filed December 12, 2006, we informed Stonebreaker that his appointed appellate counsel had filed anAnders brief, and we further informed Stonebreaker of the significance of an Anders brief. In that magistrate's order, we invited Stonebreaker to provide us with pro se assignments of error within sixty days from December 12, 2006. As of the rendition of this opinion and judgment, Stonebreaker has filed nothing with this court.
 {¶ 4} Pursuant to Anders, we have conducted a thorough review of the entire record and, having done so, we agree with the assessment of appointed appellate counsel that there are no arguably meritorious issues for appellate review and, accordingly, we will affirm the judgment from which this appeal was taken.
  GRADY, J. and DONOVAN, J., concur. *Page 1